                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 RAVON L. JETER, SR.,                           :    Case No. 1:17-cv-756
                                                :
        Plaintiff,                              :    Judge Timothy S. Black
                                                :    Magistrate Judge Stephanie K. Bowman
 vs.                                            :
                                                :
 OHIO DEPARTMENT                                :
 OF REHABILITATION                              :
 AND CORRECTION, et                             :
 al.,                                           :
                                                :
         Defendants.                            :

                        DECISION AND ENTRY
            ADOPTING THE REPORT AND RECOMMENDATION
           OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 48)
              AND TERMINATING THIS CASE IN THIS COURT

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Stephanie K. Bowman. Pursuant to such reference, the

Magistrate Judge reviewed the pleadings filed with this Court and, on October 9, 2019,

submitted a Report and Recommendation (“R&R”), recommending that Defendants’

Motion for Summary Judgment (Doc. 40) be granted and that Plaintiff’s complaint be

dismissed with prejudice. (Doc. 48). Plaintiff filed a Motion for Extension of Time of 60

days to respond to the R&R, and the Court granted Plaintiff leave “to file any objections

to the R&R.” (Notation Order, Oct. 30, 2019).

       Rather than file objections to the R&R, the Plaintiff filed a “Motion to Suppress”

(Doc. 53) and a “Motion to Alter or Amend Defendants’ Motion for Summary


                                            1
Judgment/Memorandum in Opposition by Plaintiff” (Doc. 54). Neither motion is

authorized as a proper response to the R&R. Once a Magistrate Judge issues an R&R,

Rule 72(b) of the Federal Rules of Civil Procedure provides parties with a fourteen-day

period (unless extended, as here) by which to file specific, written objections to the R&R.

The rules do not contemplate the filing of any motions that request an alternative decision

by the Magistrate Judge in ruling on Defendants’ Motion for Summary Judgment other

than filing objections to the R&R as provided in Fed. R. Civ. P. 72(b). Moreover, the

motions are not proper supplemental pleadings under Fed. R Civ. P 15(d). Nevertheless,

the Court does not strike the pleadings but instead treats the filings as objections to the

R&R.

       Plaintiff’s “Motion to Suppress” does not seek to suppress evidence, but instead

requests access to certain evidence, including additional video footage of the July 24,

2017 incident and mental health records. 1 (Doc. 53). However, Plaintiff had ample

opportunity to request discovery, an issue addressed by the Court on several occasions

prior to entry of the R&R recommending that Defendants’ motion for summary judgment

be granted. The Court established a case calendar with a discovery deadline of

November 20, 2018. (Doc. 12). On May 7, 2018, Plaintiff filed a motion for production

of discovery requesting DVR footage of the July 24th incident (Doc. 13), which the

Magistrate Judge struck from the docket, directing Plaintiff to address discovery requests

to the Defendants and their counsel (Doc. 14). Plaintiff also filed a motion to compel


1
  Plaintiff states that the relevant pepper spray incident occurred on August 24, 2017. However,
the record reflects that the incident occurred on July 24, 2017.
                                                2
discovery seeking footage from a closer video camera (Doc. 23), which the Court denied

in an order explaining that Plaintiff failed to properly serve the request or attempt to

resolve the perceived discovery dispute prior to filing a motion to compel with the Court

(Doc. 33). The R&R also addresses Plaintiff’s request for additional, closer video

footage, finding that based on the “overwhelming and undisputed evidence that supports

the entry of summary judgment, the lack of additional video footage (if it exists) is

immaterial.” (Doc. 48 at 7). The Defendants’ declarations state that Plaintiff made

verbal threats and jumped to the font of his cell. Existing video footage corroborates that

testimony and shows the officers “simultaneously and reactively jumping back from

Plaintiff’s cell.” (Id. at 7). Accordingly, Plaintiff’s construed objection concerning the

need for more discovery is overruled.

       In his “Motion to Alter or Amend Defendants’ Motion for Summary

Judgment/Memorandum in Opposition by Plaintiff,” Plaintiff attempts to point to

inconsistencies among the Defendants’ testimony, attacking their credibility. (Doc. 54 at

5-8). However, credibility determinations are not appropriate at the summary judgment

stage. Schrieber v. Moe, 596 F.3d 323, 333 (6th Cir. 2010). Moreover, the Magistrate

Judge properly viewed the evidence in the light most favorable to Plaintiff, yet found no

dispute of material fact relating to Plaintiff’s excessive force or deliberate indifference

claims. Plaintiff does not dispute that he refused an order to come out of his cell or that

he made verbal threats to spit in an officer’s face, nor does Plaintiff dispute that he

continued to argue after being directed to “cuff up.” (See Doc. 48 at 5-6). As noted

above, video footage shows the officers simultaneously jumping back from Plaintiff’s

                                              3
cell right when Sgt. Bear strayed Plaintiff with pepper spray, which corroborates

Defendants’ testimony that Plaintiff jumped to the front of the cell in a threatening

manner. (Id. at 7).

       Moreover, Plaintiff appears to emphasize that he was left alone for five minutes

after being sprayed, but the Magistrate Judge noted in the recitation of the facts that

Nurse Brandon Lindamood arrived at Plaintiff’s cell within five minutes of the incident.

(See id. at 7). The five-minute delay does not alter the Magistrate Judge’s deliberate

indifference analysis. Plaintiff also asserts that he did not refuse to be examined at his

September 25, 2017 eye appointment, but that it was canceled due to security issues.

(Doc. 54 at 8). However, the record reflects that although Plaintiff’s September 25th eye

appointment was canceled due to security issues, it was rescheduled for the next day, at

which time Plaintiff refused treatment upon learning the copay. (Doc. 40-7 at 67-68).

Finally, Plaintiff states that Nurse Lindamood’s testimony that peeling skin is not a

symptom of pepper spray is contradicted by the nurse practitioner who treated him after

the incident. (Doc. 54 at 8). However, it is not clear who the unnamed nurse practitioner

was, and Nurse Lindamood was the nurse that responded within five minutes of the

incident. (Doc. 40-6). In sum, upon de novo review, the Court finds that the Magistrate

Judge’s recommendations are thorough and accurate, and, accordingly, Plaintiff’s

construed objections are overruled.

       As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo all

of the filings in this matter. Upon consideration of the foregoing, the Court finds that the

                                              4
Report and Recommendation (Doc. 48) should be and is hereby ADOPTED in its

entirety.

        Accordingly, for the reasons stated above:

        1)    Defendants’ motion for summary judgment (Doc. 40) is GRANTED;

        2)    Plaintiff’s complaint (Doc. 3) is DISMISSED with prejudice;

        3)    Defendants’ motion to strike (Doc. 56) is DENIED;

        4)    The Clerk shall enter judgment accordingly, whereupon this case is
              TERMINATED on the docket of this Court; and

        5)    The Court certifies that, pursuant to 28 U.S.C. § 1915(a)(3), an appeal of
              this Order would not be taken in good faith and therefore DENIES Plaintiff
              leave to appeal in forma pauperis. See McGore v. Wrigglesworth, 114 F.3d
              601 (6th Cir. 1997).

        IT IS SO ORDERED.

Date:        2/11/2020
                                                          Timothy S. Black
                                                          United States District Judge




                                             5
